Hutcheson, J.
The petition fails to allege sufficient facts to afford, extraordinary relief. It is alleged that the defendants “are threatening to proceed with the collection of said tax from petitioner, and one or more of them have demanded that petitioner pay the sum of $150 tax; and upon refusal of your petitioner to pay said amount defendants threatened and continued to threaten to the collection of said amount by the issuance of an execution therefor, followed by seizure thereunder of the property of your petitioner.” No civil or criminal enforcement is alleged to have been instituted. The court on interlocutory hearing did not err in refusing an injunction and in dissolving the temporary restraining order. City of Albany v. National Linen Service Cor., ante; National Linen Service Cor. v. Milledgeville, 177 Ca. 826 (171 S. E. 568).

Judgment affirmed.


All the Justices concur, except Russell, C. J., absent because of illness.